991 A.2d 215 (2010)
201 N.J. 416
In the Matter of S. Michael BENDER, a/k/a S.M. Bender, an Attorney at Law.
Nos. D-49 September Term 2009, 065232
Supreme Court of New Jersey.
March 24, 2010.

ORDER
The Disciplinary Review Board having filed with the Court its decision concluding that as a matter of reciprocal discipline pursuant to Rule 1:20-14(a)(4)(E), S. MICHAEL BENDER, a/k/a S.M. BENDER, of TIERRA VERDE, FLORIDA, who was admitted to the bar of this State in 1969, should be suspended from the practice of law for a period of three years based on a decision of the United States Patent and Trademark Office to exclude respondent from practice for unethical conduct that in New Jersey constitutes violations of RPC 1.1(b) (pattern of neglect), RPC 1.8(f) (accepting compensation for representing a client from one other than the client without client's informed consent), RPC 4.5(c) (permitting person who pays the lawyer to direct the lawyer's professional judgment in rendering legal services for another), and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And good cause appearing;
It is ORDERED that S. MICHAEL BENDER, a/k/a S.M. BENDER, is suspended from the practice of law for a period of three years and until the further Order of the Court, effective immediately; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for *216 appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.